DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             Status of Claims
Claims 1, 4-12 are pending. No new claims have been added. Claim 2 has been deleted. Claims 1, 4, 7, 10-12 have been amended. Claims 1, 11, and 12 are independent.  This Office action is in response to the “Applicant’s arguments” received on 07/11/2022.
Reasons for Allowance
The allowable subject matter found in the Claims 1, 11, and 12 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:  “generate, based on the received image, motion data of the moving body and semantic segmentation data; generate a first attribute-attached occupancy grid map; control storage of the first attribute-attached occupancy grid map in the storage device, wherein the first attribute-attached occupancy grid map includes a first edge portion between the obstacle and a free space that does not include the obstacle; generate a second attribute-attached occupancy grid map that includesPage 4 of 17Application No. 16/767,432Reply to Office Action of May 10, 2022: an existence probability of the obstacle in the space around the moving body for each grid of a plurality of grids; and an attribute of the obstacle labelled, wherein the generation of the second attribute-attached occupancy grid map is based on the depth data, the motion data, and the semantic segmentation data”. 
The closest prior art of reference is TANAKA (US 9,424,649). TANAKA is also an evaluation value calculation unit is configured to compare an edge image and virtual image for each particle, assigns a higher evaluation value if there are more overlapping edges between the images, and assigns a higher evaluation value if there are more edges that are not overlapping edges and for which an edge-to-edge distance, which is the distance between an edge in the edge image and an edge in the virtual image, is less than or equal to a prescribed value, however TANAKA does not specifically state a system with "generate, based on the received image, motion data of the moving body and semantic segmentation data; generate a first attribute-attached occupancy grid map; control storage of the first attribute-attached occupancy grid map in the storage device, wherein the first attribute-attached occupancy grid map includes a first edge portion between the obstacle and a free space that does not include the obstacle; generate a second attribute-attached occupancy grid map that includes: an existence probability of the obstacle in the space around the moving body for each grid of a plurality of grids; and an attribute of the obstacle labelled, wherein the generation of the second attribute-attached occupancy grid map is based on the depth data, the motion data, and the semantic segmentation data”.
Another prior art of reference is Okutani (JP6610339B2). Okutani is also system and method for generating an occupied grid map holding an object presence probability for every grid. However, Okutani does not specifically state “generate, based on the received image, motion data of the moving body and semantic segmentation data; generate a first attribute-attached occupancy grid map; control storage of the first attribute-attached occupancy grid map in the storage device, wherein the first attribute-attached occupancy grid map includes a first edge portion between the obstacle and a free space that does not include the obstacle; generate a second attribute-attached occupancy grid map that includes: an existence probability of the obstacle in the space around the moving body for each grid of a plurality of grids; and an attribute of the obstacle labelled, wherein the generation of the second attribute-attached occupancy grid map is based on the depth data, the motion data, and the semantic segmentation data".
Both of these references either independently or in combination fail to anticipate or teach “generate, based on the received image, motion data of the moving body and semantic segmentation data; generate a first attribute-attached occupancy grid map; control storage of the first attribute-attached occupancy grid map in the storage device, wherein the first attribute-attached occupancy grid map includes a first edge portion between the obstacle and a free space that does not include the obstacle; generate a second attribute-attached occupancy grid map that includes: an existence probability of the obstacle in the space around the moving body for each grid of a plurality of grids; and an attribute of the obstacle labelled, wherein the generation of the second attribute-attached occupancy grid map is based on the depth data, the motion data, and the semantic segmentation data" in combination with the other claimed limitations. Therefore, claims 1, 11, and 12 contain allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669